Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 06/02/2022.
Claims 1, 4 – 12, and 15 – 22 have been examined; wherein:
claims 1, 4 – 7, 10, 12, 18, and 19 have been amended; and
claims 2, 3, 13, and 14 have been canceled.
Claims 1, 4 – 12, and 15 – 22 are being finally rejected.

Response to Amendment
Objection for abstract is withdrawn in view of Applicant’s amendments.
Objections for claims 4 – 9, 10, and 12 – 22 are withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicant's arguments filed on 06/02/2022 regarding claims 1 and 12 have been fully considered but they are not persuasive.
Regarding amended claim 1, Applicant argues that “…Dirstine fails to disclose that the second earbud receives the update firmware from the first earbud. That is, each of the first and second earbuds actually receives the update firmware from the server 101 on its own.
Moreover, as can be seen from the network shown in Figure 1 of Dirstine, there is no interaction between the two earbuds. Further, as can be seen from the flowchart shown in Figure 5 of Dirstine, Step 506 clearly shows that each device receives the update firmware from the server, rather than from a nearby device.” (Remark; p. 9: last two full paragraphs.)
Examiner respectfully disagrees.  As Fig. 1 of Dirstine shows that network devices 106 and gateways 102 are communicate each other via mesh network 103 (Dirstine; Fig. 1, [0028 – 0029] … Each of the gateway devices is further linked to a network, such as an iDigi® or ZigBee® mesh network 103… In operation, the mesh network devices 106 collect data, such as power consumption data or other such data and relay it to a gateway 102. The gateway is operable to receive data from the mesh network 103, coordinate operation of the mesh network devices 106…; [0006] Mesh networks are often controlled by a gateway or coordinator device that acts as an interface between the mesh network and the Internet…)  
Furthermore, Dirstine explicitly discloses that the gateway 102 (first earbud) also transfers firmware to mesh network device 106 (second earbud) (Dirstine; [0053 – 0054] Although the examples presented here use mesh network gateways (first earbud) as firmware target devices, firmware targets in other embodiments include devices such as mesh network nodes (second earbud) … When the gateway receives such a firmware update, it forwards the update to the mesh network device, thereby updating the mesh network device's firmware.)
Thus, Koss and Dirstine disclose firmware update for first earbud and second earbud, wherein the second earbud receives the firmware update from the first earbud. 
Koss and Dirstine read onto limitations of claim 1; therefore, claim 1 and its dependent claims remain rejected.
Claim 12 recites limitations in the same manner as claim 1; thus, claim 12 and its dependent claims remain rejected.

Claim Interpretation
Claim 12 recites first earbud and second earbud. Claims 15 and 16 recite first wireless communication unit and second wireless communication unit.
The first earbud, the second earbud, the first wireless communication unit, and the second wireless communication unit, in view of Fig. 1B and paragraph [0025] of specification, define definite and sufficient structure for one skilled in the art to preclude application of 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 12, 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koss et al. (Pub. No. US 2018/0249240 A1; hereinafter Koss) in view of Price et al. (Pub. No. US 2016/0004528 A1; hereinafter Price) and Dirstine et al. (Pub. No. US 2012/0198434 A1; hereinafter Dirstine.)

Claim 1
Koss teaches a method of updating firmware in a pair of wireless earbuds comprising at least a first earbud and a second earbud (Koss; Figs. 2D & 5, [0042] The host server 40 (or some other server) may also push firmware upgrades and/or data updates to the earphone 10 using the IP addresses of the earphone 10 via the networks 30, 42…; [0019] In various embodiments, the user may wear two discrete wireless earphones 10 (left and right): one in each ear…), the method comprising: 
wirelessly receiving at the first earbud a firmware update transmitted by a computing device (Koss; Figs. 2D & 5, [0042 – 0043] The host server 40 (or some other server) may also push firmware upgrades and/or data updates to the earphone 10 using the IP addresses of the earphone 10 via the networks 30, 42…); 
upgrading the first earbud, using the firmware update, during a first upgrade time interval (Koss; Figs. 2D & 5, [0042 – 0043] …Conversely, if the host server 40 determines that, given the size of the update and the current data rate for the earphone 10 that the performance of the earphone 10 will not be adversely affected, the host server 40 may transmit the update wirelessly to the earphone 10 at step 52), update first audio output device during first upgrade time interval; 
wirelessly receiving, [ at the second earbud the firmware update (Koss; Figs. 2D & 5, [0019] In various embodiments, the user may wear two discrete wireless earphones 10 (left and right): one in each ear…; [0042 – 0043] The host server 40 (or some other server) may also push firmware upgrades and/or data updates to the earphone 10 using the IP addresses of the earphone 10 via the networks 30, 42…); and 
upgrading the second earbud, using the firmware update, during a second upgrade time interval (Koss; Figs. 2D & 5, [0042 – 0043] …Conversely, if the host server 40 determines that, given the size of the update and the current data rate for the earphone 10 that the performance of the earphone 10 will not be adversely affected, the host server 40 may transmit the update wirelessly to the earphone 10 at step 52), update second audio output device during second upgrade time interval.
But, Koss does not explicitly teach the first upgrade time interval and the second upgrade time interval at least partially overlap, resulting in a total firmware upgrade time interval for upgrading the first and the second earbuds being shorter than a sum of the first upgrade time interval and the second upgrade time interval
However, Price teaches the first upgrade time interval and the second upgrade time interval at least partially overlap (Price; Fig. 7, [0103] After first device 704 (first earbud) receive a copy of the update application (and either before or after second device 706 receives a copy of the update application), patch-related processing 730 may begin (first upgrade time interval)…; [0105 – 0108] ..After second device 706 (second earbud) receives the update application at 712, patch-related processing 735 may begin (second upgrade time interval). As shown in time sequence 700, the duration of patch-related processing 735 may overlap at least partially with patch-related processing 730…Patch-related processing for each device may occur independently of one another…), resulting in a total firmware upgrade time interval for upgrading the first and the second earbuds being shorter than a sum of the first upgrade time interval and the second upgrade time interval (See picture below (Fig. 7.) The picture shows that due to overlap, total firmware upgrade time for upgrading devices 704 and 706 is less than sum of upgrade time interval for device 704 and upgrade time interval for device 706.)

    PNG
    media_image1.png
    770
    1017
    media_image1.png
    Greyscale

Koss and Price are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Price teachings into Koss invention to allow both first and second audio output devices to update without waiting for one audio output device to finish updating. Doing so would shorten total upgrade time compared with sum of upgrade time interval of each of audio output device as suggested by Koss (Fig. 7 & [0106].)
But, Koss and Price do not explicitly teach wirelessly receiving, from the first earbud, at the second earbud the firmware update.
But, Dirstine teaches wirelessly receiving, from the first earbud, at the second earbud the firmware update (Dirstine; Fig. 1, [0030 – 0031] It is not uncommon for mesh network device and gateway providers to provide improved functionality to the devices via firmware updates… Some example embodiments of the invention therefore bundle firmware in a virtual bundle, so that all firmware images in the bundle are installed or fail installation as a group, the bundle includes all firmware for all devices (first earbud and second earbud); 
Fig. 3, [0037 – 0041] … At 301, a bundled firmware update is received in a server, such as server 101 of FIG. 1…The server identifies at 302 a virtual firmware target on a networked device such as 102 (first earbud) that corresponds to the virtual bundled firmware update received at 301. The server then sends the complete virtual bundled firmware update package to the virtual firmware target on the networked target device at 303, ensuring that the networked device has the entire virtual bundled firmware package before the device installs any portion of the firmware bundle…An example firmware update process can include distributing a virtual bundled firmware update to a plurality of network nodes, such as a mesh network device 106 (second earbud) and gateway 102 (first earbud), over a period of time…; [0053 – 0054] Although the examples presented here use mesh network gateways (first earbud) as firmware target devices, firmware targets in other embodiments include devices such as mesh network nodes (second earbud) … When the gateway receives such a firmware update, it forwards the update to the mesh network device, thereby updating the mesh network device's firmware.)
Firmware update is sent to gateway 102 (first earbud) to update the gateway 102, wherein the gateway 102 sends the firmware update to network device 106 (second earbud.)
Koss, Price, and Dirstine are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Dirstine teachings into Koss/Price invention to allow first earphone to receive software update for first and second earphones and transfer software update for the second earphone to the second earphone as suggested by Dirstine (Fig. 1, [0041].)

Claim 11
Price teaches wirelessly receiving the firmware update at the first earbud occurs during a first transmission time interval, wherein wirelessly receiving the firmware update at the second earbud occurs during a second transmission time interval  and wherein the first transmission time interval and the second transmission time interval at least partially overlap (Price; Fig. 7, [0102 – 0103] …As shown in time sequence 700 at 710 (first transmission time), administrative server 702 sends a copy of an update application to a first device 704 (first earbud). Subsequently at 712 (second transmission time), administrative server 702 sends another copy of the update application to a second device 706 (second earbud)…After first device 704 receive a copy of the update application (and either before or after second device 706 receives a copy of the update application), patch-related processing 730 may begin (first upgrade time interval)…; [0105 – 0108] …After second device 706 receives the update application at 712, patch-related processing 735 may begin (second upgrade time interval). As shown in time sequence 700, the duration of patch-related processing 735 may overlap at least partially with patch-related processing 730…Patch-related processing for each device may occur independently of one another…; [0087] …The administrative server can send out an update application module to each of the multiple computing devices simultaneously (transmission times overlap) or sequentially to enable the multiple computing devices to perform a patching procedure on their individual devices…), see picture below, such that a total update time for receiving the firmware update at the first earbud, receiving the firmware update at the second earbud, and for upgrading the first and the second earbuds is shorter than a sum of the first transmission time interval, the second transmission time interval, the first upgrade time interval, and the second upgrade time interval (see picture below. The picture shows that the total firmware upgrade time is less than the sum of transmission times and upgrading times for first and second devices.) See the rejection of claim above for the motivation.

    PNG
    media_image2.png
    764
    819
    media_image2.png
    Greyscale


Claim 12
This is a system version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Koss also teaches a system comprising a pair of wireless earbuds comprising at least a first earbud and a second earbud (Koss; Figs. 2D & 5, [0019] In various embodiments, the user may wear two discrete wireless earphones 10 (left and right): one in each ear…); at least one processor associated with the first earbud and at least one processor associated with the second earbud (Koss; Fig. 3, [0029] …In the illustrated embodiment, the earphone 10 comprises a transceiver circuit 100 and related peripheral components…; [0034] The baseband processor 112 may be in communication with a processor unit 114, which may comprise a microprocessor 116 and a digital signal processor (DSP) 118. The microprocessor 116 may control the various components of the transceiver circuit 100…)

Claim 15
Koss also teaches a first wireless communication unit associated with the first earbud (Koss; Fig. 3, [0033] The antenna 108 may receive and transmit the wireless signals from and to the wireless networks 24, 30. A RF (e.g., Wi-Fi) module 110 of the transceiver circuit 100 in communication with the antenna 108 may, among other things, modulate and demodulate the signals transmitted from and received by the antenna 108…) and a second wireless communication unit associated with the second earbud (Koss; Fig. 3, [0033] The antenna 108 may receive and transmit the wireless signals from and to the wireless networks 24, 30. A RF (e.g., Wi-Fi) module 110 of the transceiver circuit 100 in communication with the antenna 108 may, among other things, modulate and demodulate the signals transmitted from and received by the antenna 108…), the first and the second wireless communication units being configured to enable wireless communication between the first earbud and the second earbud via Bluetooth (Koss; Fig. 9, [0054] …The headset 90 may then transmit a communication via an ad hoc wireless network 24 or other wireless network to a nearby recipient (or recipients) equipped with a headset 90 with a transceiver circuit 100 in one or both of the earphones 10…; [0040] This function also could be present in the earphones 10 themselves, allowing a parent (or other user) to join an ad-hoc wireless network and listen to what their child…)

Claim 16
Koss also teaches the first wireless communication unit is configured to communicate with the computing device via Bluetooth Low Energy wireless communication (Koss; Fig. 2D, [0024] When in range, the data source 20 may communicate with the earphone 10 via the ad hoc wireless network 24 using any suitable wireless communication protocol, including Wi-Fi (e.g., IEEE 802.11a/b/g/n), WiMAX (IEEE 802.16), Bluetooth…; [0054] …The headset 90 may then transmit a communication via an ad hoc wireless network 24 or other wireless network to a nearby recipient (or recipients) equipped with a headset 90 with a transceiver circuit 100 in one or both of the earphones 10…) earphone has ability to communicate with device via Bluetooth.  Therefore, when the computing device is nearby, the earphone can communicate with the computing device via the Bluetooth.

Claim 22
This limitation is already discussed in claim 11 above; therefore, it is rejected for the same reasons.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koss, Price, and Dirstine as applied to claims 1 and 12 above, and further in view of XU (Pub. No. US 2017/0102934 A1; hereinafter Xu.)

Claim 4
Koss discloses the computing device sends firmware update is transmitted to first and second earphones (Koss; Figs. 2D & 5, [0019] In various embodiments, the user may wear two discrete wireless earphones 10 (left and right): one in each ear…; [0042 – 0043] The host server 40 (or some other server) (computing device) may also push firmware upgrades and/or data updates to the earphone 10 using the IP addresses of the earphone 10 via the networks 30, 42…)
But, Koss and Price do not explicitly teach the firmware update transmitted by the computing device includes first earbud update components and second earbud update components.
However, Dirstine teaches 
the firmware update transmitted by the computing device includes first earbud update components and second earbud update components (Dirstine; Fig. 1, [0041] An example firmware update process can include distributing a virtual bundled firmware update (firmware update) to a plurality of network nodes, such as a mesh network device 106 (second earbud) and gateway 102 (first earbud), over a period of time and coordinating the update of each individual device to occur in a set window or time period…; [0030 –  0031] It is not uncommon for mesh network device and gateway providers to provide improved functionality to the devices via firmware updates, such as may be downloaded to the server 101 from the utility company 105 or appliance company 104… Some example embodiments of the invention therefore bundle firmware in a virtual bundle, so that all firmware images in the bundle are installed or fail installation as a group.), the bundle includes firmware for all devices (first earbud and second earbud.
Koss, Price, and Dirstine are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Dirstine teachings into Koss/Price invention to allow Koss firmware update to explicitly include updates for plurality of earphones as suggested by Dirstine ([0041 & 0030 – 0031].)
But Koss, Price, and Dirstine do not explicitly teach selecting the first earbud update components from the firmware update using a first earbud identifier; and selecting the second earbud update components from the firmware update using a second earbud identifier
However, Xu teaches  
selecting the first earbud update components from the firmware update using a first earbud identifier (Xu; Fig. 3, [0002] The present invention relates to a device management (DM) session technology…; [0077 – 0087] …as shown in FIG. 3, a triggering process for the DM session provided in the embodiment of the present invention is applied to a terminal device (earbud)…In step S300, a Notification message is received, and the Notification message carries firmware version information corresponding to the latest software upgrade package.
Herein, the firmware version information includes: the vendor number (identifier), the device model number (identifier), the device ID number (identifier), and the software version model number…in step a: first, the vendor number, the device model number and the device ID number in the firmware version information is compared with the current vendor number, device model number and device ID number in its own firmware version information…when the first comparison result is that the vendor number, the device model number and the device ID number in the firmware version information are the same as its own current vendor number, device model number and device ID number, proceed to step b;
in step b: the software version model number in the firmware version information is compared with its own current software version model number…when the second comparison result is that the software version model number is higher than its own current software version model number, proceed to step S302…In step S302: a DM session request is sent to the server and a FOTA operation is initiated…), firmware update for terminal device (earbud) is selected based on vendor number, device model number, device ID number, and firmware version; and 
selecting the second earbud update components from the firmware update using a second earbud identifier (Xu; Fig. 3, [0077 – 0087] …as shown in FIG. 3, a triggering process for the DM session provided in the embodiment of the present invention is applied to a terminal device (earbud)…In step S300, a Notification message is received, and the Notification message carries firmware version information corresponding to the latest software upgrade package.
Herein, the firmware version information includes: the vendor number (identifier), the device model number (identifier), the device ID number (identifier), and the software version model number…in step a: first, the vendor number, the device model number and the device ID number in the firmware version information is compared with the current vendor number, device model number and device ID number in its own firmware version information…when the first comparison result is that the vendor number, the device model number and the device ID number in the firmware version information are the same as its own current vendor number, device model number and device ID number, proceed to step b;
in step b: the software version model number in the firmware version information is compared with its own current software version model number…when the second comparison result is that the software version model number is higher than its own current software version model number, proceed to step S302…In step S302: a DM session request is sent to the server and a FOTA operation is initiated…), firmware update for terminal device (earbud) is selected based on vendor number, device model number, device ID number, and firmware version.
Koss, Price, Dirstine, and Xu are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Xu teachings into Koss/Price/Dirstine invention to transmit software update comprising first and second components for first and second earphones respectively and select software update component for first and second earphones to be included in the software update based on their associated identifier and associated firmware version as suggested by Xu ([0077 – 0087].)

Claim 10
Xu teaches determining a version of the firmware currently used by the first earbud and the second earbud (Xu; Fig. 3, [0077 – 0087] …as shown in FIG. 3, a triggering process for the DM session provided in the embodiment of the present invention is applied to a terminal device (earbud)…In step S300, a Notification message is received, and the Notification message carries firmware version information corresponding to the latest software upgrade package.
Herein, the firmware version information includes: the vendor number (identifier), the device model number (identifier), the device ID number (identifier), and the software version model number…in step b: the software version model number in the firmware version information is compared with its own current software version model number…when the second comparison result is that the software version model number is higher than its own current software version model number, proceed to step S302…In step S302: a DM session request is sent to the server and a FOTA operation is initiated…), firmware update for terminal device (earbud) is selected based on vendor number, device model number, device ID number, and firmware version. Motivation for incorporating Xu into Koss/Price/Dirstine is the same as motivation in claim 4.

Claim 17
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claims 5 – 9 and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koss, Price, Dirstine, and Xu as applied to claims 4 and 17 above, and further in view of LINDEN et al. (Pub. No. US 2019/0327550 A1; hereinafter Linden.)

Claim 5
Koss, Price, Dirstine, and Xu do not explicitly teach each of the first earbud and the second earbud includes a programmable Bluetooth chip, and wherein the programmable Bluetooth chip in each of the first earbud and the second earbud includes a bidirectional programmable strength pull-up/pull-down pin.
However, Linden teaches each of the first earbud and the second earbud includes a programmable Bluetooth chip (Linden; Figs. 14, 17, 19A, and 19B, [0065] The earbud housing 110 (left and right earbuds) also comprises… a circuit board assembly 150…; [0095 – 0096] The main circuit board 152 of the circuit board assembly 150 also comprises accelerometer and/or gyro circuitry 156 mounted on a second side 154 of the main circuit board 152. The accelerometer/gyro circuitry 156 may be used for detecting whether the particular earbud 100 in a pair of earbuds 100a, 100b is a right earbud or a left earbud…; [0087] The main circuit board 152 of the circuit board assembly 150 comprises circuitry for wireless radio communication 180, audio codec 182, earbud operation control 184 and digital signal processing 186. The circuitry may, for instance, be implemented by a BlueCore CSR8670 WLCSP System on a Chip (SoC) integrated circuit device for Bluetooth 4.0… In other embodiments, these functions may be implemented by different components, including… field-programmable gate arrays (FPGAs). In other embodiments, in addition or as an alternative to Bluetooth 4.0, the wireless earbud 100 may be compliant with other Bluetooth versions…), and wherein the programmable Bluetooth chip in each of the first earbud and the second earbud includes a bidirectional programmable strength pull-up/pull-down pin (chips have voltages for input/output pins)
Koss, Price, Dirstine, Xu, and Linden are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Linden teachings into Koss/Price/Dirstine/Xu invention to have Koss’s earphones include accelerometer and/or gyro circuitry implemented by circuitry in compliance with Bluetooth version, wherein the accelerometer and/or gyro circuitry determine earphone as left or right one as suggested by Linden ([0095 – 0096].)

Claim 6
Linden teaches the bidirectional programmable strength pull-up/pull-down pin in the first earbud is used as the first earbud identifier, and the bidirectional programmable strength pull-up/pull-down pin in the second earbud is used as the second earbud identifier (Linden; Figs. 14, 17, 19A, and 19B, [0065] The earbud housing 110 also comprises… a circuit board assembly 150…; [0095 – 0096] The main circuit board 152 of the circuit board assembly 150 also comprises accelerometer and/or gyro circuitry 156 mounted on a second side 154 of the main circuit board 152. The accelerometer/gyro circuitry 156 may be used for detecting whether the particular earbud 100 in a pair of earbuds 100a, 100b is a right earbud or a left earbud…) Motivation for incorporating Linden into Koss/Price/Dirstine/Xu is the same as motivation for claim 5.

Claim 7
Xu teaches selecting the first earbud components from the firmware update based  the first earbud and selecting the second earbud components from the firmware update  the second earbud (Xu; Fig. 3, [0077 – 0087] …as shown in FIG. 3, a triggering process for the DM session provided in the embodiment of the present invention is applied to a terminal device (earbud)…In step S300, a Notification message is received, and the Notification message carries firmware version information corresponding to the latest software upgrade package.
Herein, the firmware version information includes: the vendor number (identifier), the device model number (identifier), the device ID number (identifier), and the software version model number…in step a: first, the vendor number, the device model number and the device ID number in the firmware version information is compared with the current vendor number, device model number and device ID number in its own firmware version information…when the first comparison result is that the vendor number, the device model number and the device ID number in the firmware version information are the same as its own current vendor number, device model number and device ID number, proceed to step b;
in step b: the software version model number in the firmware version information is compared with its own current software version model number…when the second comparison result is that the software version model number is higher than its own current software version model number, proceed to step S302…In step S302: a DM session request is sent to the server and a FOTA operation is initiated…), firmware update for terminal device (earbud) is selected based on vendor number, device model number, device ID number, and firmware version. Motivation for incorporating Xu into Koss/Price/Dirstine is the same as motivation for claim 4.
Linden teaches selecting the first earbud components from the firmware update based on a first voltage set on the bidirectional programmable strength pull-up/pull-down pin in the first earbud (Linden; Figs. 14, 17, 19A, and 19B, [0065] The earbud housing 110 also comprises… a circuit board assembly 150…; [0095 – 0096] The main circuit board 152 of the circuit board assembly 150 also comprises accelerometer and/or gyro circuitry 156 mounted on a second side 154 of the main circuit board 152. The accelerometer/gyro circuitry 156 may be used for detecting whether the particular earbud 100 in a pair of earbuds 100a, 100b is a right earbud or a left earbud…), chips have voltages for input/output pins, and selecting the second earbud components from the firmware update based on a second voltage set on the bidirectional programmable strength pull-up/pull-down pin in the second earbud (Linden; Figs. 14, 17, 19A, and 19B, [0065] The earbud housing 110 also comprises… a circuit board assembly 150…; [0095 – 0096] The main circuit board 152 of the circuit board assembly 150 also comprises accelerometer and/or gyro circuitry 156 mounted on a second side 154 of the main circuit board 152. The accelerometer/gyro circuitry 156 may be used for detecting whether the particular earbud 100 in a pair of earbuds 100a, 100b is a right earbud or a left earbud…), chips have voltages for input/output pins. Motivation for incorporating Linden into Koss/Price/Dirstine/Xu is the same as motivation for claim 5.

Claim 8
Linden teaches the first voltage is different than the second voltage (Linden; Figs. 14, 17, 19A, and 19B, [0065] The earbud housing 110 also comprises… a circuit board assembly 150…; [0095 – 0096] The main circuit board 152 of the circuit board assembly 150 also comprises accelerometer and/or gyro circuitry 156 mounted on a second side 154 of the main circuit board 152. The accelerometer/gyro circuitry 156 may be used for detecting whether the particular earbud 100 in a pair of earbuds 100a, 100b is a right earbud or a left earbud…), chips have voltages for input/output pins. Motivation for incorporating Linden into Koss/Price/Dirstine/Xu is the same as motivation for claim 5.

Claim 9
Linden teaches the first voltage is used as the first earbud identifier, and the second voltage is used as the second earbud identifier (Linden; Figs. 14, 17, 19A, and 19B, [0065] The earbud housing 110 also comprises… a circuit board assembly 150…; [0095 – 0096] The main circuit board 152 of the circuit board assembly 150 also comprises accelerometer and/or gyro circuitry 156 mounted on a second side 154 of the main circuit board 152. The accelerometer/gyro circuitry 156 may be used for detecting whether the particular earbud 100 in a pair of earbuds 100a, 100b is a right earbud or a left earbud…), chips have voltages for input/output pins. As accelerometer/gyro circuitry determines left earbud or right earbud, the signal (voltage) deciding left or right is different.
Motivation for incorporating Linden into Koss/Price/Dirstine/Xu is the same as motivation for claim 5.

Claim 18
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claim 21
This limitation is already discussed in claim 9; therefore, it is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194